DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1, 3-16, and 18 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 6/17/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-14, 16, and 18 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2017/0073077 by Maslakow.

Regarding claim 1, Maslakow discloses an aircraft seat device (paragraph 3 discloses “The present application relates generally to commercial aircraft seats and more particular, but not by way of limitation, to a homogeneous thermoplastic arm rest support formed via homogeneous chemical bonding of thermoplastic components”), with at least one load-bearing constructional unit (paragraph 24 discloses “Some disclosed embodiments may provide increased mechanical load bearing capabilities provided by the integral formed thermoplastic carbon or glass reinforced composite element”), which in at least in one outer subregion consists of a plastic reinforced with reinforcing fibers (paragraph 31 discloses “In a typical embodiment, the reinforcing elements 104 comprise a thermoplastic material with a resin compatible with the resin of the support element 102”, paragraph 35 discloses “In a typical embodiment, the reinforcing elements 104 are fiber reinforced such as, for example, carbon or glass fiber reinforced”, and Figures 1-4 shows reinforcing element 104 forming an outer subregion of arm rest support 100) wherein the reinforcing fibers are distributed homogeneously over substantially the entire outer subregion (paragraph 30 discloses “the composite typically might provide approximately consistent fiber distribution throughout the element, so that it can provide precise and consistent/reproducible structural and/or mechanical support”).

Regarding claim 3 (dependent on claim 1), Maslakow discloses the constructional unit has at least one structural unit that at least substantially defines a form of the constructional unit and has the outer subregion (see Figures 1-5).

Regarding claim 4 (dependent on claim 3), Maslakow discloses the structural unit consisting at least to a great extent of the plastic (paragraph 3 discloses “The present application relates generally to commercial aircraft seats and more particular, but not by way of limitation, to a homogeneous thermoplastic arm rest support formed via homogeneous chemical bonding of thermoplastic components”) reinforced with reinforcing fibers, wherein the reinforcing fibers are distributed at least substantially homogeneously over the entire structural unit (paragraph 19 discloses “Arm rest support embodiments are, in some embodiments, comprised of thermally formed and consolidated thermoplastic encapsulated unidirectional or weave carbon or glass reinforcing fiber composite configured to meet the minimum load requirement of the arm rest support”).    

Regarding claim 6 (dependent on claim 3), Maslakow discloses the structural unit having at least one predetermined breaking structure.  Paragraph 41 discloses “The HFM 506 is disposed in the support element 502 and the reinforcing elements 504 at a specified location so as to induce failure of the arm rest support 500 at a desired location”.  

Regarding claim 7 (dependent on claim 3), Maslakow discloses the structural unit is formed in one piece (see Figure 2).  

Regarding claim 8 (dependent on claim 3), Maslakow discloses the structural unit having at least two structural elements, which are formed as at least substantially corresponding to one another (see Figure 3).  

Regarding claims 9 (dependent on claim 3), 10 (dependent on claim 9), 11 (dependent on claim 9), Maslakow discloses the constructional unit having at least one add-on unit that is connectable and/or is connected to the structural unit, wherein the add-on unit has at least one add-on element, which is configured to reinforce a coupling structure of the structural unit or to reinforce a main supporting structure of the structural unit (reinforcing elements 504 in Figure 5).  

Regarding claim 12 (dependent on claim 9), Maslakow discloses the add-on unit having at least one add-on element, which is configured to connect at least two structural elements of the structural unit to one another (see support element 102 in Figure 3).

Regarding claim 13 (dependent on claim 3), Maslakow discloses the constructional unit having at least one functional unit that is at least partially embedded in the structural unit (see HFM 506 in Figure 5).  

Regarding claim 14 (dependent on claim 13), Maslakow discloses the functional unit has at least one supporting element, which is configured for supporting the structural unit (support element 502).  

Regarding claim 16 (dependent on claim 1), Maslakow discloses at least one aircraft device as claimed in claim 1.  Paragraph 3 discloses “The present application relates generally to commercial aircraft seats and more particular, but not by way of limitation, to a homogeneous thermoplastic arm rest support formed via homogeneous chemical bonding of thermoplastic components”.

Regarding claim 18 (dependent on claim 1), Maslakow discloses the aircraft seat device being configured as an armrest or as a seat divider (arm rest support 100).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0073077 by Maslakow.

Regarding claim 5 (dependent on claim 3), Maslakow does not disclose the structural unit forming a hollow profile that is at least 65% closed. However, it would have been an obvious matter of design choice to make the different portions of the arm rest structure of whatever form or shape was desired or expedient to reduce weight. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 15 (dependent on claim 13), Maslakow does not disclose the functional unit having at least one hinge element, which is configured to connect at least two structural elements of the structural unit movably to one another.  However, the examiner takes official notice that the use of hinges to make parts of aircraft armrests movable is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Maslakow to provide a hinge element in order to make parts of the armrest movable in order to adjust the seats.  
Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
Regarding the argument that the reinforcing fibers of Maslakow do not form the outer surface of the armrest, first, the sentence immediately preceding the section cited by the applicant in paragraph 26 states that “For example, the elements of the support structure might comprise a composite element having one or more layers of composite material”, and the beginning of the paragraph makes it clear that the paragraph only discusses embodiments of the arm rest support.  Furthermore, regarding the argument that elements 104 and 102 do not form an outer surface of an aircraft seat device which can be touched by a user of the aircraft seat, first, there is no disclosure, either in the claims or the applicant’s specification, that the outer surface of the aircraft seat device needs to be touched by a user of the aircraft seat.  Rather, as shown in Figure 2 (and in Figures 1, 3, and 4), arm rest support 100 comprises an inner support element 102 and two outer reinforcing elements 104, and these elements 104 form an outer surface of arm rest support 100, and Figures 2 and 4 show that each reinforcing element 104 makes up approximately half of the outer surface of arm rest support 100. paragraph 30 discloses “the composite typically might provide approximately consistent fiber distribution throughout the element, so that it can provide precise and consistent/reproducible structural and/or mechanical support”.
Regarding newly submitted claim 18, first, simply reproducing Figure 2 does not make it clear that Maslakow is to be disposed inside a structure, as nothing in Maslakow discloses arm rest support 100 being disposed inside a structure.  Furthermore, even assuming for the sake of argument that arm rest support 100 is disposed inside a structure, since arm rest support 100 is an aircraft seat device as claimed, the outer surface of arm rest support 100 is an outer surface of an aircraft seat device even if it is disposed inside another structure.  
Regarding the traversal of the examiner’s official notice with respect to claim 15, Applicant correctly noted that the applicant needs to specifically point out errors in the examiner’s action, including why the noticed fact is not common knowledge or well-known in the art, as required by MPEP 2144.03, section C, but fails to address why the noticed fact, namely, that the use of hinges to make parts of aircraft armrests movable is notoriously well-known in the art, is not common knowledge or well-known in the art.  First, the applicant argues that the official notice does not relate to the relevant filing date and fails to be limited to facts which would have been well known as of the relevant filing date, but does not address why the use of hinges to make parts of aircraft armrests movable would not be common knowledge or well-known prior to the relevant filing date.  Second, applicant argues that other questions remain which do not fill the gaps because the scope of the notice covers parts of armrests which would not be made using hinges, but this does not address why the use of hinges in parts that are movable would not be common knowledge, and also ignores the fact that claim 15, and the included official notice, are specifically drawn to using hinges to connect parts that are movable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642